Citation Nr: 1128131	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia




THE ISSUE

1.  Entitlement to an evaluation greater than 10 percent for the service-connected post-operative Morton's neuroma of the right foot with myofascitis.  (exclusive of the period from January 24, 2006 through February 28, 2006 when a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30)

2.  Entitlement to an evaluation greater than 10 percent for the service-connected degenerative joint disease of the right foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 RO rating decision, which assigned a temporary total (100 percent) rating effective from January 24, 2006 through February 28, 2006, based on surgical treatment necessitating convalescence and then continued a 10 percent evaluation beginning on March 1, 2006 for the service-connected post-operative Morton's neuroma of the right foot.

The issues of increased evaluations for the service-connected neck and stomach disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

Following the last RO adjudication in a July 2009 Supplemental Statement of the Case (SSOC), the Veteran submitted additional statements.  The Veteran has not waived initial RO jurisdiction for this evidence.  Despite this, the Board finds that that the evidence is duplicative of evidence previously received.  Thus, no waiver is needed to the extent indicated in this case.  See 38 C.F.R. §§ 20.800; 20.1304.

The claim for an evaluation greater than 10 percent for the service-connected degenerative joint disease of the right foot is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

The service-connected post-operative Morton's neuroma of the right foot with myofascitis is shown to be productive of a disability picture that more nearly approximates that of pain on manipulation and use accentuated and marked tenderness under the metatarsal heads; neither severe foot injury residuals or other marked changes nor a functional loss due to pain consistent with more than amputation of the toes other than the great one with removal of the metatarsal heads is demonstrated.  



CONCLUSION OF LAW

The schedular criteria for a 20 percent disability rating, but no higher, for the service-connected post-operative Morton's neuroma of the right foot with myofascitis, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5276, 5278, 5279, 5284 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in August 2006.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letter mailed in August 2006.  Therefore, the duty to assist has been met.

In developing his claim, VA had already obtained the Veteran's service treatment records (STRs).  The VA also obtained private and VA treatment records.  In addition, VA QTC examinations were provided prior to his recent claim in January 2005.  

VA QTC examinations were also provided in September 2006 and July 2009 after the Veteran submitted his claim for a higher evaluation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.


II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide a no percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  


III.  Analysis

Service connection for post-operative Morton's neuroma of the right foot was granted in a May 2005 RO decision, and the RO assigned a 10 percent evaluation effective on April 1, 2005 pursuant to Diagnostic Code (DC) 5279.  

In a May 2005 decision, the RO granted service connection degenerative joint disease of the right foot and assigned a separate 10 percent evaluation effective on April 1, 2005 pursuant to DC 5003.  

From January 24, 2006 through February 28, 2006, the Veteran was assigned a temporary total evaluation based on convalescence due to surgery.  Specifically, the Veteran underwent resection of neuroma of the 3rd intermetatarsal space of the right foot.  

The Veteran did not appeal the May 2005 decision and filed a claim for a higher evaluation in July 2007.  

The Veteran asserts that his service-connected Morton's neuroma of the right foot warrants a rating higher than 10 percent.  

An August 2005 MRI indicated a soft tissue mass seen between the third and fourth metatarsals, just proximal to the heads in the plantar interspace.  The lesion had the signal characteristics of a Morton's neuroma.

The July 2006 surgical record notes that the Veteran complained of pain in his right foot that radiated into toes three and four.  The pain was not relieved by water shoes, orthotics or anti-inflammatory injection and so the Veteran decided to pursue a course involving surgical excision.  

In September 2006, the Veteran was afforded a VA (QTC) examination.  The Veteran reported having aching and burning pain since 2003.  The Veteran explained that the pain had continued despite the 2006 surgery.  He characterized his pain in the foot as severe discomfort with standing, walking and running.  

The Veteran noted that this was a constant aching, cramping and burning type pain.  Specifically, the pain was most pronounced on the plantar aspect of the foot between the third and fourth toes.  He could not do activities that placed high-impact forces on his feet.

Upon examination, the examiner noted that the leg length was 95 centimeters on each side.  There were no signs of abnormal weightbearing such as callosities, breakdown or weightbearing lines over or medial to the big toe.  There was no evidence of any hammertoes.  There was no evidence of any claw feet or flatfeet.  He had normal gait, but did wear shoe orthotics.  He noted that these shoe devices did not relieve the symptoms of pain in his right foot.  

The range of motion of the ankles was normal.  There was exquisite tenderness noted on the plantar aspect of the foot and in the area of the arch.  Tenderness was most pronounced in the regions between the second and third and the third and fourth toes.  He also had tenderness of the first metatarsal phalangeal joint.  

The examiner did not find painful motion, edema, disturbed circulation, weakness or atrophy of the musculature of the right foot.  There was no inward rotation of the superior portion of the heel or forefoot dorsiflexion with the foot everted.  There was no evidence dropped forefoot, marked varus deformity or pain on the dorsiflexion of the toes.  

On palpation of the plantar surface of the right foot, there was moderate to exquisite tenderness noted in the region of the first metatarsal phalangeal joint, the region between the second and third metatarsal, and the region between the fourth and fifth metatarsal.  On palpation of the metatarsal heads of the toes, there was moderate to exquisite tenderness noted as the region of the first, second, third and fourth metatarsal phalangeal joints.  

The Veteran was noted to have limited function for standing or walking as there was progressive pain at the plantar aspect of the right foot with all weightbearing activities.  

A September 2006 x-ray report showed osteoarthritic changes at the first metatarsal phalangeal joint of the great toe.  The examiner diagnosed the Veteran with Morton's neuroma of the right foot that had progressed to osteoarthrtis.  He also had myofasciitis of the right foot.  

Documented in a May 2007 VA treatment record, the Veteran reported having pain along the right foot.  The surgical history was remarkable for Morton's neuroma resection with poor outcome.  

The Veteran continued to experience pain, burning, cramping and tingling.  His pain remained recalcitrant to have conservative treatment such as steroid injections, sclerosing injections, inserts, pain medications and activity modifications.  He had pain with prolonged standing and walking and when driving a car.  The physician, who examined the Veteran, recommended continued conservative treatment.

A July 2007 x-ray report of the right foot noted osteoarthritic changes of the metatarsal phalangeal joint of the great toe.

In a February 2009 VA treatment record, the Veteran reported having right foot pain, specifically over the right heel.  

In July 2009, the Veteran was afforded another VA (QTC) examination.  He reported that his foot pain had worsened after his surgery.  He had constant right foot pain that traveled from the dorsal aspect of the foot into the heel and was characterized as aching, sharp and cramping.  He reported having pain, stiffness and swelling at rest and weakness, stiffness and swelling with standing and walking.  He did not take medication for his foot condition.  

The Veteran did not believe he had had trauma to the right foot.  He was limited in participating in weightbearing activities.  

Upon examination, there were no signs of abnormal weightbearing such as callosities, breakdown, weightbearing such as callosities breakdown, weightbearing line over or medial to the big toe or an unusual shoe wear pattern.  He did not wear any devices or corrective shoes.  He reported intolerable pain if he walked greater than one quarter of a mile.  

Upon examination of both his feet and toes, there was painful motion and tenderness.  There was no edema, disturbed circulation, weakness atrophy of the musculature, heat redness or instability.  

On palpation of the plantar surfaces of the right toes, there was moderate tenderness.  The Veteran did not have flatfeet, inward rotation of the superior portion of the heel, claw feet, hallux valgus, hallux rigidus or varus deformity.  Pain was elicited at all toes with dorsiflexion.  On palpation of the metatarsal heads of the toes, there was marked tenderness.  

The examiner diagnosed the Veteran with osteoarthritis of the right foot, post-operative Morton's neuroma of the right foot.  The examiner explained that there was a well-known link to the subsequent development of degenerative arthritis at joints in and about an involved surgical site.  The altered weightbearing body mechanics of the right foot surgery had contributed to the development of the osteoarthritis of the right great toe.  

In an August 2009 statement, the Veteran explained that he had extreme pain in his right foot on a daily basis, but was unable to take time off from work every time his foot would cramp or swell because his bills had to be paid.  He was unable to perform his physical fitness regimen like he did.  

The Veteran also explained that orthotic devices did not work.  He also did not take pain medication because he had learned to live with the pain and did not think it was part of the solution.  He noted having pain on manipulation and upon use of his foot.

Turning to the merits of the claim, the Board notes that the service-connected Morton's neuroma of the right foot is rated as 10 percent disabling prior to and following surgery under DC 5279.  Service connection was subsequently awarded for related degenerative joint disease of the right foot under DC 5003.  

It appears that the x-ray studies have confirmed the presence of osteoarthritic changes of the metatarsophalangeal joint of the great toe.  See September 2006 and July 2009 x-ray studies.  Any impairment reasonably attributable to this separately rated disability will not be addressed at this time.    

Moreover, on this record, the Veteran's complaints seem to be directed to the whole foot consistent with the myofasciitis and not solely to the specific area where the neuroma was removed.  

Thus, the Veteran's disability picture is found have several facets that need to address for rating purposes.  The residuals of the Morton's neuroma is a condition listed in the Rating Schedule, myofascitis per se is not readily addressed in accordance with the criteria pertaining to disability of the foot.  

Pursuant to 38 C.F.R. § 4.27, unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2009).   

Because the currently assigned 10 percent rating is the highest available under DC 5279, the Board must address to the extent possible the severity of the service-connected right foot disability in terms of any other potentially applicable diagnostic codes.  

Initially, a review of the record shows that the Veteran has not been diagnosed with flatfeet, weak foot, claw foot, hallux valgus, hallus rigidus, hammertoes or malunion or nonunion of tarsal or metatarsal bones.  Therefore, the Board finds that DCs 5276, 5277, 5278, 5280, 5281, 5282 or 5283 would not routinely be applied in this case.  

The Board could address the claim for an increase rating for the service-connected Morton's neuroma of the right foot with my fasciitis under the provisions of DC 5284, which provides that other foot injuries warrant a 10 percent rating if moderate, a 20 percent rating if moderately severe, a 30 percent rating if severe, and a 40 percent rating for actual loss of use of the foot.  

However, the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).  

It should also be noted that the use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).  

After reviewing the evidence of record, the Board finds that the service-connected post-operative Morton's neuroma of the right foot with myofascitis cannot be fairly rated in accordance with the provisions of DC 5284 as the disability picture does not specifically relate to classification as an injury residual.  

Here, the service-connected disability picture currently is shown to be manifested by complaints of constant foot pain and tenderness on palpation of the metatarsal heads of each toe.  The Veteran also reported having increased pain with prolonged walking and standing.    

In reviewing the diagnostic criteria for rating by analogy in terms of impairment manifested by foot pain, the Board notes that DC's 5276 and 5278 do refer to pain as a basis for evaluating underlying foot pathology.  

DC 5276 provides for the assignment of a 20 percent rating for unilateral manifestations that include "pain on manipulation and use accentuated" and a 10 percent rating for manifestations that include "pain on manipulation and use of the feet."   

DC 5278 provides for the assignment of a 20 percent rating for unilateral manifestations that include "marked tenderness under the metatarsal heads" and a 10 percent rating for "definite tenderness under the metatarsal heads."  

Based on the foregoing, the service-connected post-operative Morton's neuroma of the right foot with my fasciitis is shown to productive of a disability picture that more closely resembles the criteria warranting a 20 percent rating based on having the Veteran having pain on manipulation and use accentuated and marked tenderness under the metatarsal heads.  

A higher rating for the service-connected foot disability is not assignable because, despite the Veteran's symptoms of pain, he is shown to have a normal gait and weight-bearing without severe foot changes (other than degenerative changes of the great toe that are not addressed by the assigned rating) or a functional loss due to pain that would exceed that of amputation of the toes (other than the great one) at a level manifested by removal of the metatarsal heads, as addressed by DC 5170.    38 C.F.R. § 4.68. 

Finally, the Board has considered whether the Veteran was entitled to a "staged" rating for his service-connected disability, as the Court indicated can be done in this type of case.  See Hart, supra.  

However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for an increased rating in July 2006, has his right foot disability been more disabling than as currently rated in this decision.

Based on the foregoing, the Board finds that the 20 percent disability rating best reflects the clinically established impairment experienced by the Veteran.  

Therefore, for these reasons, the preponderance of the evidence supports the grant of a 20 percent disability rating, but no higher, for the service-connected Morton's neuroma with myofascitis.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

The Board has also considered whether referral for an extraschedular rating is indicated.   See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  However, the service-connected residuals of the Morton's neuroma is not found to be productive of an unusual or exceptional disability picture as to render impractical its rating under the provisions of the criteria applied in this case.

Moreover, the manifestations of the service-connected my fasciitis, as addressed, are contemplated and encompassed by the schedular criteria and are consistent with the currently assigned rating.  

Accordingly, on this record, the criteria requiring the submission for consideration of a higher extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  



ORDER

An increased, initial 20 percent rating, but no higher, for service-connected post operative Morton's neuroma with myofascitis is granted, subject to the regulation controlling disbursement of VA monetary benefits.  





REMAND

The September 2009 Statement of the Case was prepared to address the claim for a higher evaluation for the service-connected Morton's neuroma of the right foot, but no SOC was not furnished relative to question of entitlement to a higher evaluation for the service-connected degenerative joint disease of the right foot.  

The Veteran's November 2006 Notice of Disagreement appears to allege an increase of pain in his right foot.  For this reason, the Board finds that a higher evaluation of the service-connected degenerative joint disease of the right foot must be addressed in this appeal.  

When a claimant has filed an NOD and there is no SOC on file for those issues, the Board must remand, not refer, the issues to the RO for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

The RO also should contact the Veteran and associate with the claims file any outstanding treatment records or other medical evidence referable to his degenerative joint disease of his right foot that he may identify.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him for the service-connected degenerative joint disease of his right foot.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  The RO should obtain any VA outpatient and inpatient treatment records.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Then, after completing all indicated development, the RO readjudicate the claim for an increased rating for the service-connected degenerative joint disease of the right foot in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should issue a SOC with respect to the claim for increase.  The Veteran should be advised that a timely Substantive Appeal will be necessary to perfect an appeal as to this claim.  38 C.F.R. § 20.302(b).  Then, if a appeal is timely perfected, the RO should undertake any other indicated action.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




Department of Veterans Affairs


